Case 1:19-cv-24345-XXXX Document 1 Entered on FLSD Docket 10/21/2019 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE: ___________________


   RODNEY JANVIER,

           Plaintiff,

   vs.

   PARTY DEPOT, LLC, and
   GASTON BENZAQUEN,

         Defendants.
   _____________________________________/


                         COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, RODNEY JANVIER, sue Defendants, PARTY DEPOT, LLC, and GASTON

  BENZAQUEN, in his individual capacity (collectively referred to as “Defendants”) and alleges:

         1.        This is an action for minimum wage, overtime compensation, liquidated damages,

  reasonable attorneys fees and costs, and other relief under the Fair Labor Standards Act 29 U.S.C.

  § 201, et seq.

                                         Jurisdiction and Venue

         2.        The Court has jurisdiction over Plaintiff’s claims pursuant to 29 U.S.C. § 216(b);

  28 U.S.C. §1331; 28 U.S.C. §1337; and 28 U.S.C. §1343. The Court has authority to grant

  declaratory relief under the FLSA pursuant to 28 U.S.C. § 2201 et seq.

         3.        Venue is proper pursuant to 28 U.S.C. §1331 as Plaintiff was employed within the

  Southern District of Florida by Defendant; Defendant at all material times conducted business in

  the Southern District of Florida; and/or pursuant to 28 U.S.C. §§ 1391(b) and (c), because the acts

  that gave rise to the Plaintiff’s claims occurred within the Southern District of Florida and because
Case 1:19-cv-24345-XXXX Document 1 Entered on FLSD Docket 10/21/2019 Page 2 of 6



  Defendant is subject to personal jurisdiction therein.

                                                 Parties

         4.      At all times material hereto, Plaintiff, RODNEY JANVIER, is an individual over

  eighteen years of age, otherwise sui juris, a citizen of the State of Florida, and an “employee” of

  Defendant as defined by the FLSA.

         5.      Plaintiff, RODNEY JANVIER, was employed by Defendant from May 20, 2019

  until June 2, 2019 as a party stager that performed routine manual, mechanical, and physical work

  for Defendant in Miami-Dade County, Florida without any managerial duties or functions.

         6.      Defendants, PARTY DEPOT, LLC, was and is a Florida Limited Liability

  Company with its principal place of business at 14720 NW 24th Ct, Opa Locka, Miami-Dade

  County, Florida, was an enterprise covered by the FLSA, engaged in commerce as a furniture

  rental and party supply company, was Plaintiff’s “employer” as defined by 29 U.S.C. § 203(r) and

  203 (s), and engaged along with its employees in interstate commerce and/or utilizes goods in the

  flow of commerce across state lines.

         7.      At all times material hereto, Defendant, GASTON BENZAQUEN, is an individual

  over eighteen years of age, a citizen of the State of Florida, and is otherwise sui juris.

         8.      Defendant,     GASTON        BENZAQUEN,          was   and    continues       to   be   an

  Manager/Officer/Director of Defendant PARTY DEPOT, LLC. At all times material hereto,

  Defendant, GASTON BENZAQUEN, was acting in the interests of the corporate Defendants and

  responsible for its pay policies and compliance with the Fair Labor Standards Act.

                                          General Allegations

         9.      Plaintiff performed work directly essential to the business performed by Defendants

  PARTY DEPOT, LLC, and GASTON BENZAQUEN, and Defendants failed to pay Plaintiff
Case 1:19-cv-24345-XXXX Document 1 Entered on FLSD Docket 10/21/2019 Page 3 of 6



  the full and proper minimum wage and overtime wages for all hours worked in excess of forty (40)

  within a work week in violation of 29 U.S.C. §§ 201-209.

         10.     Defendants, PARTY DEPOT, LLC, and GASTON BENZAQUEN, have

  knowingly and willfully refused to pay Plaintiff their legally-entitled wages.

         11.     The records, if any, concerning the date range of Plaintiffs’ employment, the

  number of hours Plaintiff actually worked, and the compensation actually paid to Plaintiff are in

  the possession and/or control of Defendants; however, Plaintiff has attached a statement of claim

  as Exhibit A to provide initial estimates of his damages. These amounts may change as Plaintiff

  engages in the discovery process.

         12.     Plaintiff have complied with all conditions precedent to bringing this suit, or same

  have been waived or abandoned.

         13.     Plaintiff have retained the services of the undersigned and is obligated to pay for

  the legal services provided.


       COUNT I – VIOLATIONS OF FLSA: UNPAID OVERTIME COMPENSATION

         Plaintiff RODNEY JANVIER realleges and reavers the allegations of Paragraphs 1

  through 13 as fully set forth herein, and further alleges:

         14.     Plaintiff's employment with Defendants was based on an hourly rate of pay.

         15.     From the first week of employment with Defendant and through to the last, Plaintiff

  worked in excess of 40 hours per week for which he was not compensated at the statutory rate of

  time and one-half.

         16.     Plaintiff was entitled to be paid at the rate of time and one-half for all hours he

  worked in excess of the maximum hours provided for in the FLSA.

         17.     Defendants willfully and intentionally refused to pay Plaintiff straight time wages
Case 1:19-cv-24345-XXXX Document 1 Entered on FLSD Docket 10/21/2019 Page 4 of 6



  and overtime wages as required by the law of the United States as set forth above and remains

  owing Plaintiff these overtime wages and straight time for the time period specified above.

          18.     Defendants knew of and/or showed reckless disregard for the provision of the

  FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of time and one-half

  for all hours he worked in excess of forty (40) hours per week when it knew or should have known

  such was due.

          19.     Defendants failed to properly disclose or apprize Plaintiff of his rights under the

  FLSA.

          20.     Defendants knew of and/or showed reckless disregard for the provision of the

  FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of time and one-half

  for all hours she worked in excess of forty (40) hours per week when it knew or should have known

  such was due.

          21.     As a direct and proximate result of the willful disregard of the FLSA by Defendants,

  Plaintiff is entitled to liquidated damages.

          22.     Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff has

  suffered lost wages, plus an equal amount as liquidated

  damages.

          23.     Plaintiff is entitled to an award of reasonable attorney's fees and costs pursuant to

  29 U.S.C. §216(b).

          Wherefore, the Plaintiff RODNEY JANVIER respectfully requests that judgment be

  entered in his favor against Defendants, PARTY DEPOT, LLC, and GASTON BENZAQUEN,

  jointly and severally, declaring, pursuant to 28 U.S.C. §2201 and 2202, that the acts and practices

  complained of herein are in violation of the maximum hour provision of the FLSA, awarding
Case 1:19-cv-24345-XXXX Document 1 Entered on FLSD Docket 10/21/2019 Page 5 of 6



  Plaintiff backpay, overtime compensation, liquidated damages, reasonable attorney's fees and

  costs and expenses of this litigation pursuant to 29 U.S.C. §216(b); post judgment interest; and

  Ordering any other further relief this Court deems to be just and proper, and Plaintiff hereby

  demands a trial by jury on all issues so triable.

  Dated: October 21, 2019

                                                      Respectfully submitted,


                                                      By:    /s/ Daniel B. Reinfeld
                                                             DANIEL B. REINFELD, ESQ.
                                                             Florida Bar No.: 174815
                                                             DANIEL B REINFELD PA
                                                             Attorneys for Plaintiff
                                                             2450 Hollywood Blvd., Suite 706
                                                             Hollywood, FL 33020
                                                             Telephone: (954) 923-6110
                                                             Facsimile: (954) 628-5054
                                                             E-Mail: dan@reinfeldlaw.com
Case 1:19-cv-24345-XXXX Document 1 Entered on FLSD Docket 10/21/2019 Page 6 of 6




                                         Exhibit A
                                    STATEMENT OF CLAIM



                           Unpaid Overtime and Minimum Wages
      Actual or   Weeks1   Hours for    FLSA         Minimum      Overtime     Total       Total
      estimated            which        Equivalent   Wage         Hourly       Unpaid      Liquidated
      work                 payment      Regular      Hourly       Rate1        Overtime/   Damages1
      dates1               is sought1   Hourly       Rate2                     Minimum
                                        Rate1                                  Wages1

      5/20/19-     2       123.75       $10.00       $8.46        $15.00       $656.25 $587.25
      6/02/19

      Total Unpaid Overtime and                       $656.25
      Minimum Wages1
      Total Liquidated Damages1                       $656.25
      Total1                                          $1,312.50

  1
   Numbers are averages, estimates, and/or approximates. Time and payroll records are in the possession
  and/or control of Defendants. The amount of damages claimed in this statement of claim, and the amount
  of damages claimed in the Complaint, may change as information is uncovered through the discovery
  process.
  2
   Florida Minimum Wage rate in effect at time of claim. Federal Minimum wage rate is/was $7.25.
